Exhibit 10.9




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to Employment Agreement (as defined below) (the “Amendment”),
dated as of March 12, 2009, is by and between Glowpoint, Inc., a Delaware
corporation (“Glowpoint”), and Edwin F. Heinen (the “Employee”).  Capitalized
terms used but not otherwise defined in this Amendment will have the meanings
set forth in the Employment Agreement.




WHEREAS, Employee and Glowpoint entered into an Employment Agreement on January
30, 2007, as amended April 24, 2007 and November 24, 2008 (as amended, the
“Employment Agreement”);




WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) requires employment agreement provisions that are nonqualified plans of
deferred compensation under Code Section 409A to satisfy certain provisions of
Code Section 409A and the regulations thereunder (the “Section 409A
Provisions”);




WHEREAS, Glowpoint and the Employee wish to satisfy the Section 409A Provisions
prior to a vesting event and avoid the tax consequences of a failure to satisfy
the Section 409A Provisions upon or after a vesting event; and

NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Employment Agreement and this Amendment, the parties further amend the
Employment Agreement as follows:

1.

Section 2.3 of Employment Agreement.  The following sentence is added to the end
of Section 2.3 of the Employment Agreement effective as of January 1, 2009: “The
Company shall pay the incentive compensation no later than March 15 of the
calendar year following the calendar year for which the Employee earned the
incentive compensation.”




2.

Section 3.3 of Employment Agreement.  The second and third sentences of Section
3.3 of the Employment Agreement are deleted, and replaced with the following
sentences effective as of January 1, 2009:  “Such severance shall be paid as
salary continuation in accordance with the Company’s regular payroll practices
commencing with the payroll period ending immediately after the thirtieth day
after the date of the Employee’s separation from service as defined under the
Section 409A Provisions (the “Separation From Service”).  The Company shall pay
the severance only if the Employee also incurs a Separation From Service.  If
the Employee is terminated without Cause, or Resigns for Good Reason, or dies,
and also incurs a Separation From Service, Employee will also be entitled to one
year of accelerated vesting on the Options to be granted pursuant to this
Agreement.”




3.

Entire Agreement.  This Amendment is the final, complete, and exclusive
Amendment between the parties relating to the subject matter hereof, and
supersedes all prior or contemporaneous proposals, understandings,
representations, warranties, promises, and other





--------------------------------------------------------------------------------

communications, whether oral or written, relating to such subject matter.
 Unless specifically amended by this Amendment, all the provisions of the
Employment Agreement remain unchanged and continue in full force and effect.  If
any provision of the Employment Agreement, as further amended by this Amendment,
is held by a court of competent jurisdiction to be unenforceable, the remaining
provisions will be unaffected and remain in effect.




IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.




Glowpoint, Inc.

 

 

By:  /s/ Joseph Laezza

 

/s/ Edwin F. Heinen

Name: Joseph Laezza

Title: President

 

Edwin F. Heinen






